*114
ORDER

PER CURIAM.
AND NOW, this 20th day of June, 2014, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the following issue set forth below: Allocatur is DENIED as to all remaining issues. The issue, as stated by Petitioner, is:
Whether the Superior Court properly ruled that Pennsylvania Manufacturers’ Association Insurance Co. v. Aetna Casualty & Surety Insurance Co., 426 Pa. 453, 233 A.2d 548 (1967) (“PMA”) did not control in the instant case because of the divergence in wording between the “severability clause” in PMA and the language in the Umbrella Policy here, finding that the plain unambiguous language in the case at hand provides coverage for the liability in question.